Citation Nr: 1116392	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  10-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for vision problems, including as secondary to the service-connected diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 1967, with service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Columbia, South Carolina.

In November 2010, the Veteran and a friend presented sworn testimony at a video conference before the undersigned Veterans Law Judge.

The Board observes that in July 2010, as well as at his November 2010 hearing, the Veteran raised the issue of whether service connection is warranted for a heart disability, including as secondary to diabetes mellitus.  Also in July 2010, he raised the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  And, at his November 2010 hearing, he reiterated his claim of service connection for heart disability and also raised a claim of service connection for hypertension, both as secondary to his service-connected diabetes mellitus.  In addition, he raised the claim of whether an increased rating is warranted for his diabetes mellitus.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  The Board also notes that the regulation pertaining to presumptive service connection for Veteran's exposed to herbicides in service was recently changed to include ischemic heart disease and that the law with respect to PTSD claim was recently liberalized.  In addition to considering the Veteran's heart claim as a secondary disability, the AOJ must also consider the Veteran's heart claim under the new regulation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish service connection for vision loss, which he contends is due to his service-connected diabetes mellitus.  The Veteran was afforded an eye examination in April 2008, three years ago.  At the time of his November 2010 videoconference hearing, the Veteran testified that his vision loss had increased since the last examination.  As such, the Board finds that a remand is necessary to afford the Veteran an updated VA examination to assess the current severity of the disability at issue.  38 C.F.R. § 3.159(c)(4); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Since the Veteran's claim was denied on the basis that he had no current disability, and he claims to now have more severe symptoms, the Board finds that this new examination is imperative in order to determine whether the Veteran now has a current eye disability, and if so, whether it is a manifestation of his service-connected diabetes mellitus.  

On remand, the RO must also ensure that all relevant, non-duplicative VA and private records are associated with the claims folder.  38 C.F.R. § 3.159(c)(1) (2010).

Accordingly, the case is REMANDED for the following action:


1.  After associating any pertinent outstanding private and/or VA records with the claims folder, afford the Veteran the appropriate VA examination to determine the nature and etiology of any current disability related to the Veteran's vision.  The claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  If a current vision disability exists, the examiner should so state, and should then assess whether it is at least as likely as not that the vision disability is a manifestation, or is otherwise caused by, the Veteran's service-connected diabetes mellitus or other incident of service origin.  A complete rationale for any conclusions should be set forth in a legible report.

2.  Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

